DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claim 19, “wherein the in-line pipeline reactor is directly connected to the first pipeline” would suggest that there is no structure in between the in-line pipeline reactor and the first pipeline. However, Clam 11 claims that there is at least a reactor inlet pipe to the in-line pipeline reactor, which is a structure in between the in-line pipeline reactor and the first pipeline. Therefore, the scope of “directly connected” is not clear from the claim.
With regard to Claim 20, “the first diameter” and “the second diameter” lack antecedent basis in the claims. The Examiner suggests “the first internal diameter” and “the second internal diameter” for antecedent basis from Claim 11
With regard to Claim 21, line 2, it is unclear if “which is” refers to the first pipeline or to the static mixer. For the purpose of examination, “which is” is examined as referring to the first pipeline.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
With regard to Claim 20, “wherein the first diameter is further equal to or less than 10 times the second diameter”, assuming “the first diameter” means “the first internal diameter” and “the second diameter” means “the second internal diameter”, does not further limit the subject matter of Claim 11. Claim 11 requires that the first internal diameter is greater than the second internal diameter, but Claim 20 states that they can be equal. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103









The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 13, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bugg (US 2013/0081298) in view of Hassan (US 2014/0209714) and Korhonen (US 6,461,574).

    PNG
    media_image1.png
    591
    475
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    462
    712
    media_image2.png
    Greyscale

With regard to Claim 11, Bugg discloses methods for drying oil sand fine tailings treated to comprise flocculated fine tailings (Abstract). Bugg discloses a method of dewatering an aqueous suspension of oil sands fine tailings ([0091], oil sand fine tailings are treated with a flocculent solution by in-line dispersion of the flocculent solution into the fine tailings, then conditioning the fine tailing by inputting a sufficient energy to cause the formation and rearrangement of flocculated fine tailing solids to increase the yield shear strength while enabling water release without over-shearing the flocculated solid structure). 
Bugg discloses a method comprising providing an aqueous suspension of oil sands fine tailings to a first pipeline (Figure 6, [0107], [0122]-[0125], [0128], mature fine tailings (MFT) (oil sands fine tailings) supplied into first pipeline which includes upstream pipeline 10, mixing zone 12, and flocculation conditioning section of zone 28). 
The limitation of “optionally the first pipeline including an in-line static mixer to further facilitate blending and interactions between the aqueous suspension of oil sands fine tailings and the polymeric flocculant” is not examined due to the presence of “optionally”.
Bugg discloses the method comprising dynamically mixing a dough-like mixture of the polymeric flocculant and the aqueous suspension of oil sands fine tailings in the in-line apparatus that is connected to the first pipeline (Figure 6, [0122]-[0125], [0128], flocculation conditioning section of zone 28 occurs in-line to cause formation and rearrangement of flocs and increases the yield shear stress of the oil sands fine tailings (i.e., a dough-like mixture); [0125], the water release conditioning section of zone 28 may be in-line but, alternatively, may occur in a controlled shearing apparatus comprising baffles, an agitator, a mixer, or a rotary separator, or a combination thereof (in-line pipeline reactor); [0118], the flocculent may be polymeric).
Bugg discloses the in-line apparatus includes an in-line pipeline reactor that has a reactor inlet pipe for an in-line flow of the dough-like mixture of the polymeric flocculate and the aqueous suspension of oil sands fine tailings and a reactor outlet pipe for a dynamically mixed mixture that includes released water (Abstract, Figure 6, [0098], [0122]-[0125], [0128], the water release conditioning section of zone 28 may be in-line 
Bugg does not explicitly state that the dynamically mixed mixture includes microflocs. However, the instant specification at Page 16, Lines 14-15 (P16/L14-15) discloses that the shear breaks up the dough-like mixture into microflocs of the MFT, thereby allowing water to flow more readily. Since Bugg discloses that water drains from the broken down structure of the oil sands fine tailings (Abstract, [0098]), one of ordinary skill in the art would understand that the dynamically mixed structure includes the microflocs.
Bugg discloses the in-line pipeline reactor having a first internal diameter and the first pipeline having a second internal diameter, the first internal diameter being greater than the second internal diameter (Figure 5, [0107], first pipeline at section 12 has diameter “d” which is a fraction of 0.25-0.75 of the in-line pipeline reactor diameter “D”, suggesting that a separate controlled shearing apparatus (in-line pipeline reactor) would also have a diameter larger than diameter “d” of mixing section 12).
Bugg discloses that the water release conditioning section (in-line pipeline reactor) may occur in a controlled shearing apparatus comprising baffles, an agitator, a mixer, or a rotary separator, or a combination thereof ([0125]). However, Bugg is silent to the in-line pipeline reactor including one or more rotor connected to a mixer shaft that is rotated by a drive, and one or more stationary stator that has a stator hub through which the mixer shaft passes, but is not attached to the mixer shaft, and that is arranged 
Hassan discloses a method comprising shearing a feed comprising a solid component in a high shear device to produce a product, at least a portion of which comprises sheared solids (Abstract). Hassan discloses that high shear may be used to separate water and mineral solids from tailings conventionally sent to a tailings pond ([0004]). Hassan discloses that the high shear system may be used to intimately mix two liquid streams, for example, a water stream to be treated and a liquid flocculating agent such that the high shear device may increase the flocculation of contaminants by effecting intimate mixing within the interaction zone ([0054]). The high shear device is a mechanical device that utilizes one or more generators comprising a rotor/stator combination, each of which has a gap between the stator and rotor ([0066]). The gap between the rotor and stator in each generator set may be fixed or may be adjustable ([0066]). The high shear device may comprise a plurality of rotors and stators separated with a gap between each rotor and stator ([[0070]).

    PNG
    media_image3.png
    176
    383
    media_image3.png
    Greyscale

Korhonen discloses an apparatus for the polymerization of olefin monomers (Abstract). Korhonen discloses that the apparatus may be a mixing device with one or more rotating or static mixers arranged on a rotating central shaft (C7/L47-62). The 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the in-line pipeline reactor of Bugg to include one or more rotor connected to a mixer shaft that is rotated by a drive, and one or more stationary stator that has a stator hub through which the mixer shaft passes, but is not attached to the mixer shaft, and that is arranged in an alternating fashion with one or more rotor, each rotor of the one or more rotor being separated from each stator of the one or more stationary stator, as taught by Hassan and Korhonen, since such high shear devices including combinations of rotors and stators may be used to separate water from tailings, and since the stator hubs may be used to support the central rotating shaft.
Modified Bugg comprises the one or more rotor and one or more stationary stator providing shear to the dough-like mixture that enters the reactor inlet pipe to form the dynamically mixed mixture that includes microflocs and released water that exits the reactor outlet pipe, as above. Bugg discloses that the oil sand fine tailings are treated with a flocculent solution and then conditioning the fine tailings by inputting a sufficient energy to cause the formation and rearrangement of flocculated fine tailings solids to increase the yield shear strength while enabling water release without over-shearing the flocculated solid structure that can then form a non-flowing deposit ([0091]). However, modified Bugg is silent to providing a minimum nominal shear rate that is equal to or greater than 1000 s-1.
-1 and is defined as the tip speed divided by the shear gap width (minimal clearance between the rotor and stator) ([0078]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the minimum nominal shear rate to be equal to or greater than 1000 s-1 in the in-line apparatus of modified Bugg, as taught by Hassan, in order to cause the formation and rearrangement of flocculated fine tailings solids to increase the yield shear strength while enabling water release without over-shearing the flocculated solid structure that can then form a non-flowing deposit.
Furthermore, Bugg discloses that the conditioning zone 28 may include inline static mixers (plural) ([0128]), suggesting that one or more in-line static mixers may be placed at different locations in either the flocculating conditioning section or water release conditioning section of zone 28. As a result, modified Bugg comprises flowing the dynamically mixed mixture to one or more static mixture.
With regard to Claim 13, Bugg discloses that yield shear stress increases in the water release conditioning section of zone 28 to a maximum before water release and a decrease in the yield stress (Figures 2 and 3, [0098], [0116], [0124], [0125]). Therefore, Bugg suggests an increase in viscosity in the conditioning zone before a decrease in viscosity when the structure of the oil sands fine tailings is broken down and water released.
However, modified Bugg is silent to wherein the dough-like mixture of the polymeric flocculant and the aqueous suspension of oil sands fine tailings has a viscosity equal to or greater than 4,000 cP determined using a Brookfield DV3T 
Nevertheless, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the process of modified Bugg would result in viscosities as claimed during the conditioning phase and water release phase, since the process of modified Bugg is the same as claimed in Claim 11.
With regard to Claim 17, Bugg discloses wherein the polymeric flocculant is a poly(ethylene oxide) homopolymer ([0118]).
With regard to Claim 18, Bugg discloses wherein the polymeric flocculant is a poly(ethylene oxide) homopolymer has a molecular weight of equal to order than 1,000,000 Da ([0116], [0118]). 
With regard to Claim 19, Bugg discloses wherein the in-line pipeline reactor is directly connected to the first pipeline (Figure 6, [0125], Bugg discloses that the flocculating conditioning section of zone 28 and the water release conditioning section of zone 28 should occur sequentially, suggesting that the in-line pipeline reactor (water release conditioning section) and first pipeline (including flocculating conditioning section) are directly connected). 
With regard to Claim 20, Bugg discloses that first pipeline at section 12 has diameter “d” which is a fraction of 0.25-0.75 of the in-line pipeline reactor diameter “D” (Figure 5, [0107), suggesting that a separate controlled shearing apparatus (in-line pipeline reactor) would also have a diameter “D” within the range described. As a result, 
With regard to Claim 21, Bugg discloses wherein the first pipeline includes the in-line static mixer ([0128], Bugg discloses that the conditioning zone 28 may include inline static mixers (plural), suggesting that one or more in-line static mixers may be placed at different locations in either the flocculating conditioning section of zone 28 (first pipeline) or water release conditioning section of zone 28. Furthermore, Bugg discloses that the in-line pipeline reactor is separate from the first pipeline ([0125], water release conditioning section of zone 28 may be a controlled shearing apparatus), suggesting the controlled shearing apparatus is separate from the flocculating conditioning section of zone 28.
With regard to Claim 22, modified Bugg is silent to wherein the drive is provided at an opposite end of the in-line pipeline reactor from the reactor inlet pipe for the in-line flow of the dough-like mixture of the polymeric flocculate and the aqueous suspension of oil sands fine tailings.
However, the instant specification reveals no advantages to the position of the drive being at one end of the in-line pipeline reactor or the other. As a result, one of ordinary skill would be motivated to position the drive at an opposite end of the in-line pipeline reactor from the reactor inlet pipe since selecting the position of the drive to one side or the other would not have modified the operation of the device. See MPEP § 2144.04(VI)(C) (citing In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).
Therefore, it would be obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the drive of modified Bugg is provided at an In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bugg (US 2013/0081298) in view of Hassan (US 2014/0209714) and Korhonen (US 6,461,574), as applied to the claims above, and in further view of Krekeler (US 3,709,664) or Miner (US 4,334,788).
With regard to Claims 15 and 16, modified Bugg discloses all the limitations in the claims as set forth above. However, modified Bugg is silent to wherein the one or more rotor (Claim 15) and wherein the one or more stator (Claim 16) consist of round pins, knife-edge type blades, square pins, or combination thereof, protruding from a hub (Claim 15) and a stator hub (Claim 16).
Krekeler discloses one or more stationary stator are arranged in an alternating fashion with the one or more rotor, each rotor of the one or more rotor being separated from each stator of the one or more stationary stator (Figure 2, C4/L1-4). Krekeler discloses that the one or more rotor consists of round pins, knife-edge type blades, square pins, or combination thereof, protruding from a hub (Figure 2, C3/L54-57, square pins). Krekeler discloses that the one or more stator consist of round pins, knife-edge type blades, square pins, or combination thereof, protruding from the stator hub (Figure 2, C4/L1-4, square pins).

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the one or more rotor of modified Bugg (Claim 15) and wherein the one or more stator (Claim 16) consist of round pins, knife-edge type blades, square pins, or combination thereof, protruding from a hub (Claim 15) and a stator hub (Claim 16), as taught by Krekeler or Miner, since square or round pins are known in the art to be used for alternating stators and rotors.
Response to Arguments
Applicant's arguments filed 25 June 2021 have been fully considered but they are not persuasive.
Applicant argues on the 2nd paragraph of Page 6 of the Remarks that use of such a dynamic mixing process stage in the dewatering process cannot be interpreted as disclosed or suggested by the cited references individually or in the asserted combination. By dynamic mixing process stage, Applicant means a process stage in which a high minimum nominal shear rate (i.e., equal to or greater than 1000 s-1 is provided to a dough-like mixture via the specific arrangement of one or more rotor connected to a mixer shaft that is rotated by a drive and one or more stationary stator that has a stator hub, in a specific dewatering process.
In response, the Examiner respectfully disagrees. Such dynamic mixing process stage as defined by Applicant would be obvious in view of Bugg, Hassan, and Korhonen, as set forth in the rejection of Claim 11
Applicant argues in the 3rd paragraph of Page 6 that the dynamic mixing stage is separate from merely applying force/shear to facilitate blending and interactions between the aqueous suspension of oil sands fine tailings and the polymeric flocculant, as taught in the Bugg reference.
In response, Bugg specifically teaches a water release conditioning section of zone 28 comprising a controlled shearing apparatus comprising baffles, an agitator, a mixer, or a rotary separator, or a combination thereof ([0125]). One of ordinary skill in the art would be readily led to the claimed one or more rotor connected to a mixer shaft that is rotated by a drive and one or more stationary stator that has a stator hub of Hassan and Korhonen based on this teaching from Bugg.
Applicant argues that the claims provide that the dynamic mixing force is applied to a dough-like mixture of the polymeric flocculant and the aqueous suspension of the oil sands fine tailings, which dough-like mixture would form after the aqueous suspension of oil sands fine tailings and the polymeric flocculant have blended and interacted.
In response, Bugg also discloses such dough-like mixture is formed in the flocculating conditioning section of zone 28 before additional energy input in the water release conditioning section of zone 28 cause the yield stress to decrease which is accompanied by a release of water from the flocculated MFT matrix ([0124], [0125], Figures 2 and 3). Therefore, Bugg teaches Applicant’s limitations.
Applicant argues on the 1st paragraph of Page 7 that Claim 11 is amended to recite that the internal diameter of the in-line pipeline reactor is larger than that of the first pipeline. Applicant argues in the last paragraph of Page 7 that the in-line pipeline Claim 11. Applicant argues in the 1st paragraph of Page 8 that Claim 11 is amended to include reference to an optional in-line static mixer in the first pipeline. Applicant argues in the 2nd paragraph of Page 7 that Claim 11 is amended to include reference to the static mixer stage occurring after dynamic mixing. 
In response, the new limitations have been rejected in view of Bugg, Hassan, and Korhonen as set forth in the Office Action above.
Applicant argues in the 1st paragraph of Page 9 that the Bugg reference focuses on using hydraulic pressure at the MFT pipeline that has no additional shearing and limiting the energy input so that flocculated MFT is not oversheared (citing [0125] and [0128] of Bugg). Applicant argues in contrast, the instant application is focused on adding the specifically claimed dynamic mixing process into the overall process of dewatering aqueous suspension of oil sands fine tailings (citing P16/L10-20).
In response, both Bugg and the instant specification disclose a controlled shearing apparatus that is separate from a flocculating conditioning zone ([0125] and P16/L10-20). Bugg specifically discloses such controlled shearing apparatus, and also states specifically to avoid pumps in the downstream pipe to avoid overshearing the flocculated MFT ([0125]). Bugg does not teach that an arrangement of a rotor and stator as specifically claimed in Claim 11 will result in said overshearing. Therefore, Applicant’s arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777